Citation Nr: 1030996	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
January 1949 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: degenerative 
disc and joint disease of the lumbar spine with Paget's disease, 
40 percent; diabetic ulnar and median neuropathy of the right 
hand, 30 percent; diabetes mellitus, type 2, 20 percent; diabetic 
ulnar neuropathy of the left hand, 10 percent; residuals of a 
left tibial fracture, 10 percent; bronchial asthma, 10 percent; 
varicose veins of the left calf, 10 percent; burn scars of the 
face and head, 10 percent; burns scars of the right hand, 10 
percent; diabetic peripheral neuropathy of the right foot, 10 
percent; diabetic peripheral neuropathy of the left foot, 10 
percent; coronary artery disease, 10 percent; ankylosis of the 
left fifth finger, 0 percent; right hallux valgus, 0 percent; 
left hallux valgus with a hammer toe of the second toe, 0 
percent; burns scars of the hands, 0 percent; duodenal ulcer, 0 
percent; and diabetic cataracts, 0 percent; the Veteran also 
receives special monthly compensation for diabetic erectile 
dysfunction.    

2. The service-connected disabilities have a combined rating of 
90 percent with at least one disability rated 40 percent or more.  

3. The Veteran last worked in April 2005. 

4. The Veteran is unable to secure or to follow substantially 
gainful employment due to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.16 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Based on the favorable decision in this case, compliance with 
VA's duties to notify and to assist need not be addressed. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A total disability rating may be assigned, where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or to follow a substantially gainful 
occupation as the result of service-connected disabilities.  If 
there are two or more disabilities, as here, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).   
Facts

In September 2006, the Veteran filed the current claim for a 
total disability rating for compensation based on individual 
unemployability.  In his application, the Veteran indicated that 
he last worked full time in 2005 and that he left his job as a 
security officer because of his service-connected disabilities.  
He reported that he had one year of college education. 

VA records show that in September 2006 the Veteran underwent an 
ulnar nerve transposition surgery on his right hand to relieve 
persistent numbness and tingling in all of his fingers. 

In November 2006, the Veteran's former employer reported that the 
Veteran had retired in April 2005 as a security guard and the 
Veteran had been employed since February 1992 and no concessions 
had been made because of disability. 

In March 2007, the Veteran's VA primary care physician reported 
that the ulnar nerve transposition had not improved the Veteran's 
right arm numbness and despite occupational therapy the Veteran 
had decreased ability to use both hands, including picking up 
objects and typing, which were part of his normal work duties.  
The physician also reported that the Veteran had chronic low back 
pain and Paget's disease, making it difficult for the Veteran to 
walk and stand and that he used a cane to walk.  The physician 
stated that the Veteran was unable to perform the tasks required 
in his line of work. 

VA records show that in April 2007 the Veteran stated that after 
the initial post-operative improvement, pain, numbness, and a 
feeling of heaviness had returned to his hand and his hand felt 
weak and numb and he dropped objects and had difficulty opening 
lids.   On physical examination, right elbow range of motion 
showed a 20 degree extensor lag, and the medial epicondyle was 
slightly tender.  The right hand was stiff with 20 degree 
contractures at the proximal interphalangeal joints of the index, 
long, ring, and small fingers.  There was marked intrinsic 
atrophy of the right hand, especially the first dorsal 
interosseous.  There was also subjective numbness of the small 
and ulnar right finger.  
In a statement in August 2007, the Veteran stated that he was 
unable to continue employment because of his service-connected 
disabilities. 

On VA examination in November 2008, it was noted that Veteran had 
undergone an ulnar nerve transposition and a carpal tunnel 
release on the right hand, neither of which was successful in 
relieving his symptoms.  Nerve conduction studies done in May 
2006 showed that the ulnar sensory nerve was dead and the median 
sensory nerve had significant decreased sensation.  The left 
ulnar sensory nerve had axonal damage and irritation, although 
the left median sensory nerve was normal.  He had decreased grip 
strength, weakness, and pain in the right hand as well as absent 
ulnar nerve sensation in the distal extremities.  He also had 
pain in the left hand with decreased ulnar nerve sensation.  
While both hands were still functional, sensation in the left 
hand was only a little better than in the right.  Physical 
examination showed significant arthritis of the hands and wrists, 
numbness along the ulnar side of the right arm down to the middle 
finger, the ulnar half of the ring finger, and the small finger.  
On the right hand, there was complete atrophy of the thenar 
eminence with numbness in the median nerve distribution and 
decreased sensation on the thumb and median nerve supply area of 
the right hand.  The left hand and arm showed tingling and 
intermittent numbness, and hypersensitivity of the ulnar nerve.  
He had some decreased sensation, although he did still have some 
sensation, in the small finger and the ulnar half of the middle 
finger of the left hand with reasonable sensation in the fingers 
of his left hand.  The diagnoses were peripheral neuropathy of 
the right hand ulnar nerve and median nerve, carpal tunnel ulnar 
neuropathy, which were significantly impacted and aggravated by 
the underlying and long term diabetes mellitus.  The right hand 
peripheral neuropathy involved a motor nerve of the interosseous 
muscles.  He had decreased strength and extension of the thumb on 
the right hand and a painful neuropathy of median nerve.  He wore 
a reinforced forearm and wrist splint full time.  On the left 
hand, the diagnosis was diabetic peripheral neuropathy, 
predominantly of the ulnar nerve with early median neuropathy 
symptoms and tingling, burning, and some pain in the left hand.  
There was sensory but no significant motor decrease and no loss 
of the thenar eminence on the left hand.  There was interference 
with the Veteran's activities of daily living in that he could 
not squeeze or carry things readily with the right hand.

On VA examination in November 2008, on cardiac evaluation, it was 
noted that the Veteran had good cardiac function since a 
myocardial infarction, requiring stenting, in 1991 and that he 
had no current symptoms.  On evaluation of the spine, the Veteran 
walked with a cane because of his back and his knees.  The 
Veteran complained of radicular pain into the lower extremities, 
which flared with physical activity, especially bending, and he 
did not do any lifting-type activity.  He was unable to walk for 
any length of time.  On examination, the Veteran was unable to 
stand erect.  There was 0 degrees of flexion, extension, lateral 
flexion, and rotation.  There was painful loss of motion.  The 
examiner found that the Veteran had a major disability related to 
the back with functional impairment with any activity, involving 
bending, lifting, or working, requiring flexion.  The impairment 
was due to pain and structural changes related degenerative disc 
and joint disease of the lumbar spine and Paget's disease. 

In a rating decision in April 2009, the Veteran's service-
connected disabilities and ratings were: degenerative disc and 
joint disease of the lumbar spine with Paget's disease, 40 
percent; diabetic ulnar and median neuropathy of the right hand, 
30 percent; diabetes mellitus, type 2, 20 percent; diabetic ulnar 
neuropathy of the left hand, 10 percent; residuals of a left 
tibial fracture, 10 percent; bronchial asthma, 10 percent; 
varicose veins of the left calf, 10 percent; burn scars of the 
face and head, 10 percent; burns scars of the right hand, 10 
percent; diabetic peripheral neuropathy of the right foot, 10 
percent; diabetic peripheral neuropathy of the left foot, 10 
percent; coronary artery disease, 10 percent; ankylosis of the 
left fifth finger, 0 percent; right hallux valgus, 0 percent; 
left hallux valgus with a hammer toe of the second toe, 0 
percent; burns scars of the hands, 0 percent; duodenal ulcer, 0 
percent; and diabetic cataracts, 0 percent; the Veteran also 
received special monthly compensation for diabetic erectile 
dysfunction.    

In June 2010, the Veteran testified that he last worked in 2005, 
but he had to resign because he was unable to keep up with his 
duties due to the disabilities of his back and hands.  He stated 
that he had applied for a security job, but was turned down 
because the job required a lot of walking, which he could not do.  
He stated that he could only stand for about 10 to 15 minutes 
before he had rest. 

Analysis

The Veteran's service-connected disabilities have a combined 
rating of 90 percent with at least one disability rated 40 
percent or more (degenerative disc and joint disease of the 
lumbar spine with Paget's disease).  Where the schedular rating 
is less than total, as here, and the Veteran has two or more 
disabilities with at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, the Veteran meets the 
requisite percentage requirements for consideration of a total 
disability rating under 38 C.F.R. § 4.16(a).    

The remaining question is whether the service- connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Consideration may be given to the Veteran's 
education, training, and previous work experience, but not to his 
age or to the impairment cause by nonservice- connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. 

The record shows that the Veteran last worked full time in April 
2005.  And the Veteran testified that he resigned his position as 
a security guard because he was unable to keep up with his duties 
because of his service-connected disabilities of the back and 
hands.  The Board finds the Veteran's testimony to be competent 
and credible. 

The evidence shows that the Veteran has significant impairment of 
each hand, the right is worse than the left.  For the right hand, 
all the fingers contract to 20 degrees and there is loss of the 
thenar eminence, as well as complete loss of sensation and loss 
of motor function in the ulnar nerve and some sensory loss in the 
median nerve.  For the left hand, there is decreased sensation of 
the ulnar nerve with symptoms of tingling and burning and pain.   
The Veteran's VA primary care physician reported that despite 
occupational therapy the Veteran had decreased ability to use 
both hands, including picking up objects and typing, which were 
part of his normal work duties.  The physician also stated that 
the Veteran was unable to perform the tasks required in his line 
of work.

The Veteran also has a major disability related to the back with 
functional impairment with any activity, involving bending, 
lifting, or working, requiring flexion.  The Veteran is unable to 
stand erect and he has 0 degrees of flexion, extension, lateral 
flexion, and rotation.  There is painful loss of motion.  

Given the Veteran's work experience in security, which requires 
physical mobility as well as manual dexterity, which are both 
severely compromised by the service-connected back disability and 
disabilities of the hands and the Veteran's education level, one 
year of college, which would allow for sedentary-type work, which 
is also compromised by a lack of mobility, as in the Veteran's 
ability to stand or to walk, but for a few minutes, and by 
impaired manual dexterity, for example, basic entry level skills 
such as typing, the Board finds that without evidence that the 
Veteran can perform work that would produce a substantially 
gainful occupation, the Veteran is unable is to secure or to 
follow substantially gainful employment due to service-connected 
disabilities. 


ORDER

A total disability rating for compensation based on individual 
unemployability is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


